internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-138520-02 date date legend company subsidiary state state shareholders a b c dear this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company an extension of time pursuant to sec_301_9100-1 through of the procedure and administration regulations for company to elect to treat subsidiary as a qualified_subchapter_s_subsidiary under sec_1361 of the internal_revenue_code plr -138520-02 facts according to the information submitted company is an s_corporation that was incorporated on a under the laws of state subsidiary was also an s_corporation that was incorporated on b under the laws of state company and subsidiary were owned by the same two shareholders shareholders on c shareholders contributed all of their respective shares of stock of subsidiary to company thus subsidiary became a wholly owned subsidiary of company company represents that it intended to treat subsidiary as a qualified_subchapter_s_subsidiary qsub however company inadvertently failed to timely file the proper election for subsidiary to be a qsub company represents that except for the election subsidiary meets all of the requirements of a qsub under sec_1361 company further represents that it relied solely on the tax_advice of its attorneys serving as legal counsel and tax advisor for the acquisition who failed to make the required qsub election law analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election a taxpayer makes a qsub election for a subsidiary by filing form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to two months and days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_1_1361-3 of the income_tax regulations provides that an extension of time to make a qsub election may be available under sec_301_9100-1 and sec_301 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as plr -138520-02 including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently company is granted an extension of time of days from the date of this letter to make an election to treat subsidiary as a qsub effective c a copy of this letter should be attached to the form_8869 filed with the service_center a copy is enclosed for that purpose this ruling is contingent on company filing income_tax returns for itself and subsidiary consistent with the treatment of subsidiary as a qsub beginning c except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether company is a valid s_corporation or whether subsidiary is a valid qsub for federal tax purposes in addition no opinion is expressed or implied concerning the tax consequences of the acquisition by company of all of the stock of subsidiary followed by a qsub election for subsidiary pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative plr -138520-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
